Exhibit 10.1


2005 LONG-TERM INCENTIVE PLAN
2005 STOCK OPTION AWARD AGREEMENT

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to John E. Rooney (the “Optionee”), as of March 31, 2005 (the
“Option Date”), pursuant to the provisions of the United States Cellular
Corporation 2005 Long-Term Incentive Plan (the “Plan”), a Non-Qualified Stock
Option (the “Option”) to purchase from the Company        shares of Stock at the
price of        per share upon and subject to the terms and conditions set forth
below. Capitalized terms not defined herein shall have the meanings specified in
the Plan.


1. Time and Manner of Exercise of Option


        1.1.        Exercise of Option. In general. The Option shall become
exercisable according to the following vesting schedule:


 * 1/4 of grant vests on March 31, 2006
 * Remaining 3/4 of grant vests on October 10, 2006


In no event may the Option be exercised, in whole or in part, after March 31,
2015 (the “Expiration Date”).

        (a)           Disability. If the Optionee’s employment by or service
with the Employers and Affiliates terminates by reason of Disability, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s termination of employment or service and after such date may
be exercised by the Optionee (or the Optionee’s Legal Representative) for a
period of 12 months after the effective date of the Optionee’s termination of
employment or service, or until the Expiration Date, whichever period is
shorter. If the Optionee shall die within such original exercise period, the
Option shall be exercisable by the beneficiary or beneficiaries duly designated
by the Optionee, to the same extent the Option was exercisable by the Optionee
on the date of the Optionee’s death, for a period ending on the later of (i) the
last day of such original exercise period and (ii) 90 days after the date of the
Optionee’s death.

        (b)           Special Retirement. If the Optionee’s employment by or
service with the Employers and Affiliates terminates by reason of Special
Retirement (as defined below), the Option immediately shall become exercisable
in full and after such date may be exercised by the Optionee (or the Optionee’s
Legal Representative) for a period of 12 months after the effective date of the
Special Retirement, or until the Expiration Date, whichever period is shorter.
If the Optionee shall die within such original exercise period, the Option shall
be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee’s death, for a period ending on the later of (i) the last
day of such original exercise period and (ii) 90 days after the date of the
Optionee’s death. For purposes of this Award Agreement, “Special Retirement”
shall mean an Optionee’s termination of employment or service with the Employers
and Affiliates on or after the later of (i) the Optionee’s attainment of age 62
and (ii) the Optionee’s Early Retirement Date or Normal Retirement Date, as such
terms are defined in the Telephone and Data Systems, Inc. Pension Plan.

--------------------------------------------------------------------------------

        (c)           Retirement. If the Optionee’s employment by or service
with the Employers and Affiliates terminates by reason of Retirement (as defined
below), the Option immediately shall become exercisable in full and after such
date may be exercised by the Optionee (or the Optionee’s Legal Representative)
for a period of 90 days after the effective date of the Retirement, or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such original exercise period, the Option shall be exercisable by the
beneficiary or beneficiaries duly designated by the Optionee, to the same extent
the Option was exercisable by the Optionee on the date of the Optionee’s death,
for a period ending 180 days after the effective date of the Retirement. For
purposes of this Award Agreement, “Retirement” shall mean an Optionee’s
termination of employment or service with the Employers and Affiliates on or
after the Optionee’s attainment of age 65 that does not satisfy the definition
of “Special Retirement” set forth in Section 1.1(c).

        (d)           Resignation with Prior Consent of the Board. If the
Optionee’s employment by or service with the Employers and Affiliates terminates
by reason of the Optionee’s resignation of employment or service with the prior
consent of the Board (as evidenced in the Company’s minute book), the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s resignation and after such date may be exercised by the
Optionee (or the Optionee’s Legal Representative) for a period of 90 days after
the effective date of the Optionee’s resignation, or until the Expiration Date,
whichever period is shorter. If the Optionee shall die within such original
exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending 180 days after the effective date of the Optionee’s resignation.

        (e)           Death. If the Optionee’s employment by or service with the
Employers and Affiliates terminates by reason of death, the Option shall be
exercisable only to the extent it is exercisable on the date of death and after
such date may be exercised by the beneficiary or beneficiaries duly designated
by the Optionee for a period of 180 days after the date of death, or until the
Expiration Date, whichever period is shorter.

        (f)           Other Termination of Employment or Service. If the
Optionee’s employment by or service with the Employers and Affiliates terminates
for any reason other than Disability, Special Retirement, Retirement,
resignation of employment or service with the prior consent of the Board (as
evidenced in the Company’s minute book) or death, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s termination of employment or service and after such date may be
exercised by the Optionee (or the Optionee’s Legal Representative) for a period
of 30 days after the effective date of the Optionee’s termination of employment
or service, or until the Expiration Date, whichever period is shorter. If the
Optionee shall die within such original exercise period, the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee,
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee’s death, for a period of 120 days after the date of death or until the
Expiration Date, whichever period is shorter. Notwithstanding the first sentence
of this subsection (g), if the Optionee ceases to be employed by or of service
to the Employers and Affiliates on account of the Optionee’s negligence, willful
misconduct, competition with an Employer or other Affiliate or misappropriation
of confidential information of an Employer or other Affiliate, the Option shall
terminate on the date the Optionee’s employment or service terminates, unless
such Option terminates earlier pursuant to Section 1.2.

        1.2.           Termination of Option and Forfeiture of Option Gain Upon
Competition or Misappropriation of Confidential Information. (a) Notwithstanding
any other provision herein, if the Optionee enters into competition with an
Employer or other Affiliate or misappropriates confidential information of an
Employer or other Affiliate, as determined by the Committee or the Company in
its sole

--------------------------------------------------------------------------------

discretion, (i) as of the date of such competition or misappropriation, the
Option granted pursuant to this Award Agreement automatically shall terminate
and thereby be forfeited to the extent it has not been exercised and (ii) the
Optionee shall pay the Company, within five business days of receipt by the
Optionee of a written demand therefore, an amount in cash determined by
multiplying the number of shares of Stock purchased pursuant to each exercise of
the Option within the six months immediately preceding such competition or
misappropriation (without reduction for any shares of Stock delivered by the
Optionee pursuant to Section 1.3 or Section 2.4 or withheld by the Company
pursuant to Section 2.4) by the difference between (i) the Fair Market Value of
a share of Stock on the date of such exercise and (ii) the purchase price per
share of Stock set forth in the first paragraph of this Award Agreement.

        (b)            The Optionee may be released from the Optionee’s
obligations under this Section 1.2 only if and to the extent the Committee
determines in its sole discretion that such release is in the best interests of
the Company.

        (c)            The Optionee agrees that by executing this Award
Agreement the Optionee authorizes the Employers and any Affiliate to deduct any
amount owed by the Optionee pursuant to Section 1.2(a) from any amount payable
by the Employers or any Affiliate to the Optionee, including, without
limitation, any amount payable to the Optionee as salary, wages, vacation pay or
bonus. This right of setoff shall not be an exclusive remedy and an Employer’s
or an Affiliate’s election not to exercise this right of setoff with respect to
any amount payable to the Optionee shall not constitute a waiver of this right
of setoff with respect to any other amount payable to the Optionee or any other
remedy. For purposes of Section 1.2(a), the Optionee shall be treated as
entering into competition with an Employer or other Affiliate if the Optionee
(i) directly or indirectly, individually or in conjunction with any person, firm
or corporation, has contact with any customer of an Employer or other Affiliate
or any prospective customer which has been contacted or solicited by or on
behalf of an Employer or other Affiliate for the purpose of soliciting or
selling to such customer or prospective customer any product or service, except
to the extent such contact is made on behalf of an Employer or other Affiliate
or (ii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other Affiliate. The
Optionee shall be treated as misappropriating confidential information of an
Employer or other Affiliate if the Optionee (i) uses confidential information
(as described below) for the benefit of anyone other than an Employer or such
Affiliate, as the case may be, or discloses the confidential information to
anyone not authorized by an Employer or such Affiliate, as the case may be, to
receive such information, (ii) upon termination of employment or service, makes
any summaries of, takes any notes with respect to or memorizes or takes any
confidential information or reproductions thereof from the facilities of an
Employer or other Affiliate or (iii) upon termination of employment or service
or upon the request of an Employer or other Affiliate, fails to return all
confidential information then in the Optionee’s possession. “Confidential
information” shall mean any confidential and proprietary drawings, reports,
sales and training manuals, customer lists, computer programs and other material
embodying trade secrets or confidential technical, business or financial
information of an Employer or other Affiliate.

--------------------------------------------------------------------------------

        1.3.               Method of Exercise. Subject to the limitations set
forth in this Award Agreement, the Option may be exercised by the holder of the
Option (a) by giving written notice to the Chief Financial Officer of the
Company (or such other officer as may be designated by him or her) at least
seven (7) days prior to the exercise date specified in such notice (or in
accordance with such shorter period of prior notice consented to by the Chief
Financial Officer of the Company (or such other officer as may be designated by
him or her)), which notice shall specify the number of whole shares of Stock to
be purchased and shall be accompanied by payment therefore in full (unless
another arrangement for such payment which is satisfactory to the Company has
been made) either (i) in cash, (ii) in previously owned whole shares of Stock
(which the holder has held for at least six months prior to the delivery of such
shares of Stock or which the holder purchased on the open market and for which
the holder has good title free and clear of all liens and encumbrances) having a
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) to the extent legally
permissible, in cash by a broker-dealer acceptable to the Company to whom the
holder has submitted an irrevocable notice of exercise or (iv) a combination of
(i) and (ii) and (b) by executing such documents and taking any other actions as
the Company may reasonably request. If holder is subject to section 16 of the
Exchange Act, the Committee may require that the method of making such payment
be in compliance with section 16 of the Exchange Act and the rules and
regulations thereunder. Any fraction of a share of Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the holder. No share of Stock shall be delivered until
the full purchase price therefore has been paid (or arrangement has been made
for such payment to the Company’s satisfaction).


2. Additional Terms and Conditions of Option


        2.1.           Option Subject to Acceptance of Award Agreement. The
Option shall become null and void unless the Optionee shall accept this Award
Agreement by executing it in the space provided at the end hereof and returning
it to the Company.

        2.2.           Transferability of Option. The Option may not be
transferred other than (i) pursuant to a beneficiary designation effective on
the Optionee’s death or (ii) by gift to a Permitted Transferee. During the
Optionee’s or holder’s lifetime, the Option is exercisable only by the Optionee
or holder (or the Optionee’s or holder’s Legal Representative) or a Permitted
Transferee. Except as permitted by the foregoing, the Option may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Option, the Option and
all rights hereunder shall immediately become null and void.

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form predecease the Optionee or, in the
case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee’s death, or if the
Optionee fails to designate a beneficiary on a beneficiary designation form,
then the Optionee hereby designates the following persons in the order set forth
herein as the Optionee’s beneficiary or beneficiaries: (i) the Optionee’s
spouse, if living, or if none, (ii) the Optionee’s then living descendants, per
stirpes, or if none, (iii) the Optionee’s estate.

--------------------------------------------------------------------------------

        2.3.           Agreement by Holder. As a condition precedent to the
issuance or delivery of any shares of Stock upon any exercise of the Option, the
holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

        2.4.           Tax Withholding. (a) As a condition precedent to the
issuance or delivery of any shares of Stock upon any exercise of the Option, the
holder shall, upon request by the Company, pay to the Company in addition to the
purchase price of the shares of Stock, such amount as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to such exercise of the Option. If the
holder shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, withhold whole shares of Stock
which would otherwise be delivered to the holder upon exercise of the Option,
having an aggregate Fair Market Value determined as of the date the obligation
to withhold or pay taxes arises in connection with the Option (the “Tax Date”)
in an amount necessary to satisfy any such obligation.

        (b)            The holder may elect to satisfy his or her obligation to
advance the Required Tax Payments by any of the following means: (1) a cash
payment to the Company, (2) delivery to the Company of whole shares of Stock the
aggregate Fair Market Value of which shall be determined as of the Tax Date, (3)
authorizing the Company to withhold whole shares of Stock which would otherwise
be delivered to the holder upon exercise of the Option the aggregate Fair Market
Value of which shall be determined as of the Tax Date, (4) to the extent legally
permissible, a cash payment by a broker-dealer acceptable to the Company to whom
the holder has submitted an irrevocable notice of exercise or (5) any
combination of (1), (2) and (3). If the Optionee is subject to section 16 of the
Exchange Act, the Committee may require that the method of satisfying such an
obligation be in compliance with section 16 of the Exchange Act and the rules
and regulations thereunder. Shares of Stock to be delivered or withheld may not
have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate. Any fraction of a share of
Stock which would be required to pay the Required Tax Payments shall be
disregarded and the remaining amount due shall be paid in cash by the holder. No
share of Stock shall be delivered until the Required Tax Payments have been
satisfied in full.

        2.5.           Adjustment. In the event of any conversion, stock split,
stock dividend, recapitalization, reclassification, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Stock other than a regular cash dividend, the number and class of shares of
Stock subject to the Option and the purchase price per share shall be
appropriately adjusted by the Committee, such adjustment to be made without an
increase in the aggregate purchase price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional share being subject to the Option,
the Company shall pay the holder of the Option, in connection with the first
exercise of the Option in whole or in part occurring after such adjustment, an
amount in cash determined by multiplying (i) the fraction of such share (rounded
to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair Market
Value on the exercise date over (B) the exercise price of such Option.

        2.6.           Change in Control. (a)(1) Notwithstanding any provision
in the Plan or in this Award Agreement, in the event of a Change in Control, the
Board may, but shall not be required to, make such adjustments to the Option as
it deems appropriate, including, without limitation, (i) causing the Option to
immediately become exercisable in full or (ii) electing that the Option be
surrendered to the Company by the holder thereof, that the Option be immediately
canceled by the Company and that the

--------------------------------------------------------------------------------

holder of the Option receive, within a specified period of time from the
occurrence of the Change in Control, a cash payment from the Company in an
amount equal to the number of shares of Stock then subject to the Option,
multiplied by the excess, if any, of the greater of (x) the highest per share
price offered to stockholders of the Company in any transaction whereby the
Change in Control takes place or (y) the Fair Market Value of a share of Stock
on the date of the occurrence of the Change in Control, over the purchase price
per share of Stock subject to the Option.

        (2)            In the event of a Change in Control pursuant to Section
(b)(3) or (4) below in connection with which the holders of Stock receive shares
of common stock that are registered under Section 12 of the Exchange Act, the
Board may, but shall not be required to, substitute for each share of Stock
available under the Plan, whether or not then subject to an outstanding option,
the number and class of shares into which each outstanding share of Stock shall
be converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share with respect to the Option shall be
appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustment to be made without an increase in the
aggregate purchase price.

        (b)            For purposes of the Plan and this Award Agreement,
“Change in Control” shall mean:

        (1)            the acquisition by any Person, including any “person”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of
beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of 25% or more of the combined voting power of the then
outstanding securities of the Company entitled to vote generally on matters
(without regard to the election of directors) (the “Outstanding Voting
Securities”), excluding, however, the following: (i) any acquisition directly
from the Company or an Affiliate (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege, unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or an Affiliate), (ii) any acquisition by the Company or an Affiliate,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following persons: (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy T.
Carlson or the spouse of any such child, (C) any grandchild of LeRoy T. Carlson,
including any child adopted by any child of LeRoy T. Carlson, or the spouse of
any such grandchild, (D) the estate of any of the persons described in clauses
(A)-(C), (E) any trust or similar arrangement (including any acquisition on
behalf of such trust or similar arrangement by the trustees or similar persons)
provided that all of the current beneficiaries of such trust or similar
arrangement are persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such persons, collectively, the “Exempted
Persons”);

        (2)            individuals who, as of February 22, 2005, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to February 22, 2005, and whose election or nomination
for election by the Company’s stockholders was approved by the vote of at least
a majority of the directors then comprising the Incumbent Board, shall be deemed
a member of the Incumbent Board; and provided further, that any individual who
was initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

--------------------------------------------------------------------------------

        (3)            consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”), excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners of the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own, directly or
indirectly, more than 50% of the combined voting power of the outstanding
securities of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets) which are entitled to vote generally
on matters (without regard to the election of directors), in substantially the
same proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
25% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 25% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

        (4)            approval by the stockholders of the Company of a plan of
complete liquidation or dissolution of the Company.

        2.7.           Compliance with Applicable Law. The Option is subject to
the condition that if the listing, registration or qualification of the shares
of Stock subject to the Option upon any securities exchange or under any law,
the consent or approval of any governmental body or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
delivery of shares, such shares may not be delivered, in whole or in part,
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

        2.8.           Delivery of Certificates. Upon the exercise of the
Option, in whole or in part, the Company shall, subject to Section 2.4, deliver
or cause to be delivered to the holder one or more certificates representing the
number of shares of Stock purchased against full payment therefore. The Company
may require that certificates evidencing shares of Stock delivered pursuant to
the Option bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
such delivery, except as otherwise provided in Section 2.4.

        2.9.           Option Confers No Rights as a Stockholder. The holder of
the Option shall not be entitled to any privileges of ownership with respect to
shares of Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with respect to such delivered shares. The holder shall
not be considered a stockholder of the Company with respect to any shares not so
purchased and delivered.

        2.10.           Company to Reserve Shares. The Company shall at all
times prior to the expiration or termination of the Option reserve and keep
available, either in its treasury or out of its authorized but unissued shares
of Stock, the full number of shares subject to the Option from time to time.


--------------------------------------------------------------------------------

3.     Miscellaneous Provisions


        3.1.           Option Confers No Rights to Continued Employment or
Service. In no event shall the granting of the Option or the acceptance of this
Award Agreement and the Option by the Optionee give or be deemed to give the
Optionee any right to continued employment by or service with the Company or any
of its subsidiaries or affiliates.

        3.2.           Decisions of Committee. The Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Committee regarding the Plan or this Award Agreement shall be final, binding
and conclusive.

        3.3.           Award Agreement Subject to the Plan. This Award Agreement
is subject to the provisions of the Plan, and shall be interpreted in accordance
therewith. The Plan shall be submitted to the stockholders of the Company for
approval, and in the event that the Plan is not approved by such stockholders,
the Option shall be null and void. The Optionee hereby acknowledges receipt of a
copy of the Plan.

        3.4.           Successors. This Award Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Company and any
person or persons who shall, upon the death of the Optionee or transfer of such
Option, acquire any rights hereunder.

        3.5.           Notices. All notices, requests or other communications
provided for in this Award Agreement shall be made in writing either (a) by
actual delivery to the party entitled thereto, (b) by mailing in the
United States mails to the last known address of the party entitled thereto, via
certified or registered mail, postage prepaid and return receipt requested or
(c) by telecopy with confirmation of receipt. The notice shall be deemed to be
received in case of delivery, on the date of its actual receipt by the party
entitled thereto, in case of mailing by certified or registered mail, five days
following the date of such mailing and in the case of telecopy, on the date of
confirmation of receipt.

        3.6.           Governing Law. The Option, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

--------------------------------------------------------------------------------

        3.7.           Counterparts. This Award Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.


UNITED STATES CORPORATION


By:    


--------------------------------------------------------------------------------

LeRoy T. Carlson, Jr.
Chairman



Accepted this ________day of
_____________, 20___.
_________________________________
Optionee


--------------------------------------------------------------------------------


2005 LONG-TERM INCENTIVE PLAN
2005 STOCK OPTION AWARD AGREEMENT


BENEFICIARY DESIGNATION FORM

You may designate a primary beneficiary and a secondary beneficiary. You can
name more than one person as a primary or secondary beneficiary. For example,
you may wish to name your spouse as primary beneficiary and your children as
secondary beneficiaries. Your secondary beneficiary(ies) will receive nothing if
any of your primary beneficiaries survive you. All primary beneficiaries will
share equally unless you indicate otherwise. The same rule applies for secondary
beneficiaries.

Designate Your Beneficiary(ies):


Primary Beneficiary(ies) (give name, address and relationship to you):



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


Secondary Beneficiary(ies) (give name, address and relationship to you):



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


I certify that my designation of beneficiary set forth above is my free act and
deed.


   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name (please print) Signature      

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------